Citation Nr: 0612575	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  98-15 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 60 percent for 
Crohn's colitis. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from January 1995 to 
February 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

It is noted that although the schedular evaluation of the 
veteran's Crohn's colitis was increased to 60 percent 
disabling beginning on February 10, 1998, exclusive of May 
12, 2002, through July 31, 2002, when a temporary total 
disability evaluation was assigned; to an evaluation in 
excess of 60 percent beginning August 1, 2002, exclusive of 
September 10, 2004, through October 31, 2004, when a 
temporary total disability evaluation was assigned; and to an 
evaluation in excess of 60 percent thereafter; inasmuch as a 
higher evaluation is available for this condition and the 
veteran is presumed to seek the maximum available benefit for 
a disability, the claim for a higher initial evaluation 
remains viable on appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The temporary total evaluations after not at issue 
before the Board. 

Although this appeal has been previously remanded, the Board 
finds that further development is warranted prior to further 
adjudication of this claim.  Accordingly, this appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The Board observes that the veteran was afforded VA 
examination in March 2004 in connection with the claim on 
appeal and that a report of this examination is associated 
with his claims file.  Nevertheless, the VA examination 
report does not include the clinical findings necessary to 
adequately evaluate the veteran's Crohn's colitis under the 
respective diagnostic code.  Moreover, the evidence reflects 
that the veteran has undergone surgery for this condition 
after the examination.  As a result, it is unclear what is 
the current nature and extent of the disorder.       

The VA examination report and treatment records create a 
question as to the veteran's disability picture.  
Specifically, the veteran has reported that his intestinal 
condition has deteriorated significantly and pain and 
bleeding have progressively worsened; however, it is unclear 
as to whether these complaints are manifestations of 
malnutrition, anemia, general debility, or liver abscess.  In 
this regard, it is noted that the March 2004 examination 
report notes that the veteran was slowly but progressively 
losing weight, experienced almost daily diarrhea usually with 
significant amounts of blood, he was pale, and appeared 
depressed as well as anxious; however, the examination report 
does not address findings of malnutrition, anemia, general 
debility, or liver abscess which are required by the rating 
criteria.

In this regard, it is noted that the United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
evidence does not adequately evaluate the current state of 
the condition, the VA must provide a new examination.  Olsen 
v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992)).

Finally, the March 2004 report of VA examination notes that 
the veteran was being followed by a local physician in 
Humacao in addition to the San Juan VA hospital.  Treatment 
records from the local physician have not been obtained and 
are not available for review.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  With any needed assistance from the 
veteran, the RO should seek all records 
of VA and/or private treatment for the 
claimed disorders identified by the 
veteran.  The veteran should attempt to 
obtain these records himself, if 
possible, in order to expedite the 
appeal.  Specifically, copies of the 
veteran's treatment records from the 
local physician in Humacao as well as the 
San Juan VA hospital should be obtained.  

2.  The RO should schedule the veteran 
for a VA examination by an appropriate 
specialist to determine the nature and 
severity of his Crohn's colitis.  Based 
upon examination of the veteran and 
review of his pertinent medical history, 
the examiner is requested to note the 
absence or presence of the following:  
marked malnutrition; anemia; general 
debility; and/or liver abscess.  A 
complete rationale for any opinion 
expressed must be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished with an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





